                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOUGLAS KEMPER,                            :   CIVIL ACTION NO. 1:17-CV-1833
                                           :
                   Plaintiff               :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
JOHN STEINHART, Corrections                :
Health Care Administrator, et al.,         :
                                           :
                   Defendants              :

                                      ORDER

      AND NOW, this 4th day of March, 2019, upon consideration of the initial

report (Doc. 37) and supplemental report (Doc. 37)1 of Magistrate Judge Joseph F.

Saporito, Jr., recommending the court: (1) deny the motion (Doc. 16) for preliminary

injunction by pro se plaintiff Douglas Kemper (“Kemper”) as moot; (2) find that

Kemper failed to exhaust administrative remedies as to his claim against defendant

Courtney Rodgers, D.O. (“Rodgers”), for deliberate indifference related to medical

treatment of Kemper’s toes and grant summary judgment to Rodgers to that extent;

(3) dismiss Kemper’s remaining deliberate indifference claims against Rodgers and

defendants John Steinhart (“Steinhart”) and Kimberly Minarchick (“Minarchick”)

for failure to state a claim for which relief may be granted; (4) grant Kemper leave

      1
        The court declined to adopt the initial report (Doc. 37) to the extent it
recommended entry of judgment on exhaustion grounds, in view of the Third
Circuit’s recent decision in Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018), which
requires a court to provide the plaintiff with notice and an opportunity to respond
before resolving a factual dispute concerning administrative exhaustion. (See Doc.
39). Judge Saporito has provided the plaintiff with the requisite notice and ample
opportunity to respond to the exhaustion arguments and evidence of record. (See
Docs. 40, 48, 50). The balance of the initial report remains pending.
to amend; and (5) remand the matter for further proceedings, and it appearing that

neither Kemper nor any defendant has objected to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error on

the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,

following an independent review of the record, the court being in agreement with

Judge Saporito’s recommendation, and concluding that there is no clear error on

the face of the record, it is hereby ORDERED that:

      1.     The initial report (Doc. 37) and supplemental report (Doc. 53) of Judge
             Saporito, including the proposed findings of fact and conclusions of
             law set forth in the supplemental report, are ADOPTED in full.

      2.     Kemper’s motion (Doc. 16) for preliminary injunction is DENIED as
             moot.

      3.     Rodgers’ motion (Doc. 23) to dismiss or in the alternative for summary
             judgment is GRANTED as follows:

             a.     The motion (Doc. 23) is GRANTED to the extent it seeks
                    summary judgment on the issue of exhaustion of administrative
                    remedies with respect to Kemper’s toe-related claims of medical
                    deliberate indifference.

             b.     The motion (Doc. 23) is further GRANTED to the extent it seeks
                    dismissal of the balance of Kemper’s claims against Rodgers for
                    failure to state a claim for which relief may be granted.


                                            2
4.   Steinhart and Minarchick’s motion (Doc. 28) to dismiss is GRANTED
     to the extent it seeks dismissal of Kemper’s claims against Steinhart
     and Minarchick for failure to state a claim for which relief may be
     granted.

5.   The Clerk of Court is DIRECTED to enter partial judgment in favor of
     Rodgers and against Kemper in accordance with paragraph 3(a) above.

6.   The balance of Kemper’s complaint (Doc. 1) is DISMISSED without
     prejudice.

7.   Kemper is GRANTED leave to amend the claims dismissed in
     paragraph 6 above within twenty (20) days of the date of this order.

8.   Any amended pleading filed pursuant to paragraph 7 shall be filed to
     the same docket number as the instant action, shall be entitled “First
     Amended Complaint,” and shall be complete in all respects. It shall
     be a new pleading which stands by itself as an adequate complaint
     under the Federal Rules of Civil Procedure, without reference to the
     complaint (Doc. 1) hereinabove dismissed. In the absence of a timely-
     filed amended complaint, the Clerk of Court will be directed to close
     this case.

9.   This matter is REMANDED to Magistrate Judge Saporito for further
     proceedings.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
